Citation Nr: 0104656	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  94-32 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1993 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

As an initial matter, the Board notes that although the RO 
has treated this claim as reopened, the Board must assess 
whether new and material evidence has been submitted.  
Wakeford v. Brown, 8 Vet. App. 237 (1996).  The appellant's 
original claim of entitlement to service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and amnesia, was denied in an unappealed rating 
decision of January 1988.  In a December 1993 rating action, 
the RO denied reopening the claim on the basis that new and 
material evidence had not been received.  However, in a March 
1999 Supplemental Statement of the Case (SSOC), the RO 
determined that new and material evidence had been received 
and reopened the appellant's claim.  In the March 1999 SSOC, 
the RO also determined that the claim was not well grounded.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is under a legal duty in such 
a case to determine if there is new and material evidence to 
reopen the claim, regardless of the RO's action.  Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the issue has been 
rephrased as noted on the title page.      

In the appellant's Notice of Disagreement (NOD), dated in 
December 1993, he requested a hearing at the RO before a 
local hearing officer.  A hearing was subsequently scheduled 
for June 1994.  In the appellant's substantive appeal (VA 
Form 9) of May 1994, he requested a hearing at a local VA 
office before a member of the Board.  In June 1994, he 
submitted VA Form 21-4138, Statement in Support of Claim 
stating that he wished to postpone his hearing for at least 
60 days.  In July 1994 correspondence, the RO notified the 
appellant that a hearing before a local hearing officer had 
been scheduled for August 1994.  However, in August 1994 the 
representative notified the RO that the appellant wished to 
cancel his August 1994 hearing and that he would notify the 
RO if he decided to re-schedule his hearing.  No subsequent 
request is of record.  In a July 2000 letter to the 
appellant, the RO advised that a Travel Board hearing had 
been scheduled for October 2000.  A notation on the letter 
reflects that the appellant failed to appear.


FINDINGS OF FACT

1.  In January 1988, the RO denied the appellant's claim for 
service connection for an acquired psychiatric disorder, to 
include paranoid schizophrenia and amnesia.  The appellant 
was provided notice of the decision and his appellate rights.  
He did not file a Notice of Disagreement.  

2.  In September 1993, the appellant requested that his claim 
for service connection for an acquired psychiatric disorder 
be reopened.   

3.  Evidence added to the record since the January 1988 
rating decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative and bears directly 
and substantially upon the specific matter under 
consideration, and by itself or in conjunction with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.   


CONCLUSION OF LAW

Evidence received since the unappealed January 1988 RO 
decision, which denied service connection for an acquired 
psychiatric disorder, is new and material, and the claim for 
service connection is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991) (formerly38 U.S.C §  4005 (c) (1987)); 38 C.F.R. 
§§ 19.192 (1987), 3.104, 3.156 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Factual Background

The appellant's original claim for service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and amnesia, was denied by the RO in January 
1988 on the basis that there was no evidence of a current 
psychiatric disorder, and that there was no evidence of any 
psychiatric disorder during service.  The RO further noted 
that there was no evidence of record of a psychosis 
compensable to 10 percent or more within one year of 
separation from service.  The appellant did not appeal and 
that rating decision became final.  

The evidence of record at the time of the January 1988 rating 
action consisted of the appellant's service medical records, 
which are negative for any complaints or findings of any 
psychiatric disorder.  A November 1973 medical history 
questionnaire, completed in conjunction with his separation 
examination, shows that he denied having or having had 
frequent trouble sleeping, depression or excessive worry, 
loss of memory or amnesia, and/or nervous trouble of any 
sort.  He reported that when awakening in the morning he was 
often dizzy, and reference was made to hay fever, warts, 
stomach trouble and a foot injury, with the appellant denying 
that he had had any disease or injury other than those noted.  
He was clinically evaluated as normal for psychiatric 
purposes.  

The appellant's service medical records include a report of 
enlistment examination for the Army National Guard, dated in 
June 1974, and medical history questionnaire.  At that time, 
he again denied having or having had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia, and/or nervous trouble of any sort.  His psychiatric 
status was normal.

A copy of VA Form 10-7131 (Exchange of Beneficiary 
information and Request for Administrative and Adjudicative 
Action) reflects that the appellant was hospitalized by VA in 
or about January 1974 for an acute psychotic reaction and 
acute alcoholic intoxication.  

In his initial claim for VA disability benefits filed in 1987 
the appellant reported having been treated for paranoid 
schizophrenia and amnesia in 1972 in Karlsruhe, Germany.  He 
did not report any post-service treatment for those 
conditions and he did not respond to the RO's request to him 
to identify and authorize the release of any private medical 
records.  

Following the January 1988 rating action, the RO received 
medical records from the Wadsworth VAMC, dated from April 
1976 to October 1977, a Discharge Summary from the West Los 
Angeles VAMC showing that the appellant was hospitalized from 
December 1992 to June 1993, correspondence from the Brentwood 
VAMC, dated in January 1994, correspondence from the NPRC, 
dated in February 1994, a statement from the appellant, dated 
in December 1994, and correspondence from the NPRC, dated in 
October 1997.  

In March 1988 the Wadsworth VAMC advised that there were no 
treatment records from 1973 pertaining to the appellant.  
Records provided show that the appellant was hospitalized in 
April 1976.  It was noted that he had been hurt in an 
accident three months earlier, subsequently developed back 
pain, and had been caught on top of a six-story building 
preparing kill himself.  He was noted to be depressed.  Upon 
his discharge, there were the following diagnoses: (1) back 
pain, (2) suicide gesture, and (3) episodic alcohol.  The 
records also reflect that in October 1976, the appellant was 
treated after complaining that he had recently started 
drinking and had become depressed.  He had not been working 
because of an accident earlier that year and had become 
discouraged after heavy alcohol intake.  It was noted that he 
had a private psychiatrist.  His "significant problems" 
were noted to be depression, back pain, alcohol, and drug 
abuse.  In October 1977, he was noted to have multiple minor 
medical problems and to have been in therapy for the past 
year and a half with a Dr. A. Bloch (or Block), a private 
psychiatrist.  The diagnoses were chronic mild depression, 
and questionable alcoholism.  

In the appellant's claim for service connection for 
depression received in September 1993 he reported having been 
treated for depression in 1972 in Karlsruhe, Germany, and by 
Dr. A. Block from 1976 to 1978 and by Kaiser in 1977.  

In his NOD, dated in December 1993, the appellant stated that 
during service, he suffered from manic depression and that 
there were notes of his psychological problems in his 
records, showing that in 1972, while stationed in Karlsruhe, 
Germany, he saw a psychiatric technician, who worked under 
the supervision of a psychiatrist.  The appellant further 
claimed to have been admitted to the VA Brentwood Hospital in 
Los Angeles in 1973 and 1974 for psychological problems.  

In January 1994, the RO requested any medical treatment 
records from the Brentwood VAMC, from January 1973 to 
December 1974.  In January 1994, the Brentwood VAMC responded 
that they were unable to find any records pertaining to the 
appellant for the dates requested.  

In February 1994, the RO received correspondence from the 
National Personnel Records Center (NPRC) advising that they 
had no medical records pertaining to the appellant.  

In the appellant's substantive appeal (VA Form 9), dated in 
May 1994, he stated that he could attest to the fact that he 
was in the Brentwood VA hospital in 1973 regardless of 
whether any records could be found and that he could attest 
to the fact for approximately six months while stationed at 
the "Gerzoski" barracks he had seen a counselor in 
Karlsruhe, Germany, for his mental condition and alcohol 
abuse.  

In December 1994, the RO received a statement from the 
appellant indicating that in October 1972, while he was 
stationed in Knelingen Barracks, in Stuggart, Germany, his 
commander, who appeared intoxicated, made a racial slur 
toward him and threatened to kill him.  They started to 
"struggle" until they were separated.  The appellant stated 
that he was then reassigned to Karlsruhe and started to see a 
psychiatrist.  He also stated that later he was assigned to 
the Judge Advocate General Corp where he witnessed blatant 
racism.    

In February 1996, the RO received a Discharge Summary from 
the West Los Angeles VAMC showing that the appellant was 
hospitalized from December 1992 to June 1993.  He had a 
history of depression and homelessness and had been admitted 
to the domiciliary for continued psychiatric stability and to 
investigate housing and work situations.  According to the 
examiner, the appellant had a history of depression for the 
past five to ten years.  The initial diagnosis was 
depression.  During the appellant's hospitalization, it was 
decided that he probably had bipolar disorder.  The discharge 
diagnoses were bipolar disorder, and history of substance 
abuse.  

The RO wrote to the appellant in June 1997 explaining that 
they would assist him in obtaining the evidence needed to 
establish his claim.  He was asked to complete and return a 
medical history form, to provide details of treatment for 
psychiatric or emotional disabilities since his discharge 
from service, and to complete a form to authorize the release 
of his medical treatment records.  He also was advised to ask 
an individual who might have evidence of the disability to 
provide a written statement. The appellant did not respond.  

In June 1997, the RO requested that the NPRC search for any 
medical treatment records pertaining to the appellant while 
he was in Heidelberg, Germany, in 1972.  In October 1997, the 
NPRC responded that they had searched the 1972 inpatient 
treatment records and that no records were found for the 
appellant.  

In August 1997, the RO requested that the NPRC search for any 
medical treatment records pertaining to the appellant from 
January 1971 to December 1972 while he was in the "Gerzewski 
Barrack in Germany.  In October 1997, the NPRC responded that 
they had been unable to identify Gerzewski Barracks Germany 
in their hospital index.  

II.  Relevant Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
after separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (2000).

A rating action becomes final unless it is appealed within 
one year.  38 U.S.C.A. § 7105 (formerly 38 U.S.C §  4005 (c) 
(1987)); 38 C.F.R. §§ 19.192 (1987); 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103 (2000).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Board shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991 & Supp. 1999).   

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Further, when determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

III. Analysis

New and material evidence to reopen a claim of 
service connection for a psychiatric disorder:

In January 1988, the RO denied service connection for an 
acquired psychiatric disorder, to include paranoid 
schizophrenia and amnesia, on the basis that there was no 
evidence of a current psychiatric disorder, and that there 
was no evidence of any psychiatric disorder, to include 
paranoid schizophrenia and amnesia, during service.  The RO 
further noted that there was no evidence of record of a 
psychosis compensable to 10 percent or more within one year 
of separation from service.  The appellant was provided 
notice of the decision and his appellate rights.  He did not 
file a Notice of Disagreement.  Therefore, the January 1988 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c)(West 1991); 38 C.F.R. 
§ 20.1103 (2000).  

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  However, such evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  

The Board has reviewed the evidence submitted since the 
January 1988 rating action and has determined that the 
treatment records from the Wadsworth VAMC, from April 1976 to 
October 1977, and the Discharge Summary from the West Los 
Angeles VAMC showing that the appellant was hospitalized from 
December 1992 to June 1993, are new and material evidence.  
Those records are new in that they were not of record at the 
time of the RO's denial in January 1988.  Moreover, they are 
material because they are probative of the issue at hand, 
which is whether the appellant currently has an acquired 
psychiatric disorder.  The outpatient and inpatient treatment 
records from the Wadsworth VAMC, from April 1976 to October 
1977, show that in October 1977, the appellant was diagnosed 
with chronic mild depression.  In addition, the VA Discharge 
Summary reflects that upon the appellant's admission in 
December 1992, it was noted that the appellant had a history 
of depression.  Moreover, upon the appellant's release from 
the hospital in June 1993, he was diagnosed with bipolar 
disorder.  

Thus, in light of the above, it is the Board's determination 
that the additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  Accordingly, the Board concurs 
with the RO's determination and finds that the claim for 
service connection for an acquired psychiatric disorder is 
reopened.   


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric disorder 
is reopened, and the appeal is allowed to that extent.  


REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) has amended the requirement that 
claimants applying for benefits under the laws administered 
by the Secretary submit well-grounded claims.  The effect of 
this legislation is the removal of the previous threshold 
requirement that a claim for benefits be well-grounded in 
order to trigger the Secretary's duty to assist in the 
development of the claim.  The legislation further amplifies 
the Secretary's duty to assist claimants in the development 
of their claims, except under circumstances where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  Inasmuch as the RO reopened 
the appellant's claim and then found that it was not well 
grounded, the claim falls within the purview of the new law.   

Additionally, it is noted that although the appellant's 
initial claim for service connection mentioned paranoid 
schizophrenia and amnesia, his reopened claim refers to 
bipolar disorder, depression and manic depression.  Thus, 
particular attention should be paid to whether the evidence 
shows that such disorders are service related.  

Although the earliest medical evidence of record of emotional 
problems is a VA medical record of 1976 noting depression, 
there is a VA Form 7131 of March 4, 1974 reflecting that the 
appellant was a VA hospital patient in or about January 1974 
for treatment of psychiatric problems and/or alcohol 
intoxication.  It appears that hospitalization was at the 
Brentwood facility, and it is important that those records be 
located if they are still in existence.   

Additionally, according to the outpatient treatment records 
from the Wadsworth VAMC, in October 1977, the appellant noted 
that he had been in therapy for the past one and a half years 
with a Dr. Alfred Block, a private psychiatrist.  He has also 
stated that in 1977, he received medical treatment for his 
depression from Kaiser.  Although the appellant was 
previously given the opportunity to authorize the release of 
private medical records and failed to do so, he should 
specifically asked about the records from Kaiser and Dr. 
Block.  

As previously noted, the RO requested that the NPRC search 
for any medical treatment records pertaining to the appellant 
from January 1971 to December 1972 while he was in the 
"Gerzewski Barrack" hospital in Germany.  In October 1997, 
the NPRC responded that they had been unable to identify 
"Gerzewski Barrack Germany" in their hospital index.  
However, there are references to appellant having been seen 
at an Army dispensary at Gerzewski Barracks, which perhaps 
would not be on a list of hospitals.  The matter of where the 
appellant purportedly was seen must be clarified and another 
request made to NPRC if warranted.  

For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should specifically request 
that the appellant provide the address of 
Dr. Alfred Block and of the Kaiser 
facility where he has reported having 
been treated for depression in the 1970s 
and authorize the release of his medical 
records.  He should also specifically be 
asked whether the counseling he has 
reported receiving during service was 
conducted at the Gerzewski Barracks and 
whether it was at a US Army dispensary at 
the barracks.  If it was not rendered at 
the Gerzewski Barracks, he should 
identify the location where it was 
rendered in Karlsruhe and by whom.  The 
appellant also should be asked to 
identify any additional private or VA 
treatment or evaluation for psychiatric 
problems or substance abuse since his 
separation from service and to authorize 
the release of any private medical 
records.    

2.  If the appellant authorizes the 
release of records by Dr. Block, Kaiser 
or any other private treatment provider, 
the RO should obtain the records.  

3.  If the appellant provides the 
requested information regarding his 
claimed counseling while stationed in 
Germany, the RO should attempt again to 
obtain those records, making it clear to 
NPRC that the treatment was outpatient 
psychiatric treatment and whether it was 
rendered at a dispensary at Gerzewski 
Barracks in Karlesruhe, Germany, or 
elsewhere.  

4.  Regardless of whether the appellant 
replies to the RO's inquiry, the RO must 
again attempt to obtain the records of 
the appellant's VA hospitalization in 
early 1974 as reflected on the VA Form 
10-7131 filed near the bottom of the 
claims folder.  If the medical facility 
does not have the records, it should be 
asked to explain where the records might 
be (e.g., at a federal records 
depository) or whether such records would 
fall within a policy for records 
disposal.  In other words, since it is 
now established that the appellant was 
hospitalized by VA in early 1974 and that 
there would have been records, the 
records should be accounted for if 
possible.  If the RO is advised that the 
records have been 
transferred from the medical facility 
where they were 
created, appropriate follow-up should be 
accomplished.  Any other relevant VA 
medical records not currently on file 
also should be obtained and associated 
with the claims folder.

5.  After undertaking any additional 
development deemed appropriate, such as 
obtaining a medical opinion if there is 
competent evidence of a psychiatric 
disorder during service or a compensable 
psychosis (not induced by drugs or 
alcohol) within a year thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.   If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  No action by the appellant is required until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



